Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-872
                        Lower Tribunal No. 91-32917A
                            ________________


                         Fernando Luis Marrero,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Mark Blumstein, Judge.

     Fernando Luis Marrero, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.